IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED

JOE LEE THOMPSON,

             Appellant,

 v.                                               Case No. 5D16-2400

TOYOSITY, LLC,

             Appellee.

________________________________/

Opinion filed December 13, 2016

 Non-Final Appeal from the
 Circuit Court for Orange
 County,
 Lisa T. Munyon, Judge.

 Joe Lee Thompson, Merritt Island, pro se.

 Jason Zimmerman and Joshua Bachman,
 of GrayRobinson, P.A., Orlando, for
 Appellee.


PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




SAWAYA, ORFINGER, and COHEN, J.J., concur.